

117 HR 924 IH: Southern Border Communities Reimbursement Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 924IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Cuellar (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide funding for humanitarian relief at the southern border of the United States.1.Short titleThis Act may be cited as the Southern Border Communities Reimbursement Act of 2021.2.Funding for humanitarian relief at the border(a)Authorization of appropriationsThere is authorized to be appropriated for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), for use only under subsection (b) of this section, $30,000,000 for each of fiscal years 2021, 2022, and 2023.(b)Use(1)Eligible costsAmounts made available under subsection (a) may be used only to reimburse costs related to providing humanitarian relief to aliens, including the cost of emergency preparedness activities.(2)Disbursement deadlineNotwithstanding sections 315 and 316(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11345, 11346(b)), the Emergency Food and Shelter Program National Board shall begin disbursing the amounts made available under subsection (a) of this section not later than 60 days after the date on which the amounts become available.(3)DistributionOf the amounts made available for a fiscal year under subsection (a), the Emergency Food and Shelter Program National Board shall distribute—(A)$25,000,000 to jurisdictions or local recipient organizations serving communities in the States of Arizona, California, New Mexico, and Texas; and(B)$5,000,000 to jurisdictions or local recipient organizations serving communities in States not located along the international border between the United States and Mexico.(4)Eligible periodAmounts made available under subsection (a) may be used to reimburse jurisdictions or local recipient organizations described in paragraph (3) of this subsection only for costs incurred on or after October 1, 2020.